PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/610,531
Filing Date: 30 Jan 2015
Appellant(s): ZHAO et al.



__________________
Steven H. VerSteeg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
MAINTAINED REJECTIONS
Claim 1, 11, 26 and (depending claims 5-8, 10, 12-15, 19-25) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 11, and 26, limitation (claim 1 line 18-20; claim 11 page 4 line 13-14; claim 26 page 7 line 4-6) “a portion of the cover is adapted to be disposed around the inner perimeter of the gas confiner” is unclear what is meant by “disposed around the inner perimeter of the gas confiner” in light of the Fig. 4, the specification, and earlier recitation of the cover having an inner perimeter disposed around the center of the substrate support. Additionally, it is unclear what portion of the cover could be disposed around the inner perimeter of the gas confiner. Merriam-Webster dictionary defines “around” as “in a circle, or in circumference; in, along, or through a circuit; on all or various sides; in close from all sides to as to surround.” As shown in Fig. 4, cover 133 is disposed below the gas confiner and is not understood to be surrounding or “around” the inner perimeter of the gas confiner.
For the purpose of examination, the above discussed limitation shall be interpreted in light of Fig. 4 and Examiner Interview Summary Record of 15 July 2020, as “a portion of the 
In light of the above, depending claims 5-8, 10, 12-15, 19-25 are also rejected under U.S.C. 112(b) as least due to dependency on rejected claim 1.
Claim(s) 1, 6, 8, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2005/0266174 A1 hereinafter “Hou”) in view of Daugherty et al. (US 6,344,105 B1 hereinafter “Daugherty”). 
Regarding claim 1 and 11, Hou teaches a gas confiner assembly (apparatus 301 paragraph [0025], Fig. 3; apparatus 210, paragraph [0020], Fig. 2B) for a substrate support (comprising substrate holder 204, Fig. 2A and 2B; substrate holder 303, Fig. 3) in a processing chamber (comprising plasma chamber 203, Fig. 2A) comprising: 
a gas confiner (not labelled, Fig. 3, claim 15, paragraph [0025]; shadow frame 211, Fig. 2B, claim 15, paragraph [0020]) having an inner perimeter and an outer perimeter adapted to disposed around a center of a substrate support(substrate holder 204, Fig. 2B; substrate holder 303, Fig. 3); 
a cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B) having: an outer lower surface (see annotated Fig. 2B of Hou below); an inner lower surface adapted to be supported by a substrate support (substrate holder 204, Fig. 2B; substrate holder 303, Fig. 3); an inner perimeter of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B ) is less than an outer perimeter of a substrate  (105, Fig. 2B and 3) to be processed such that a substrate support area is defined over an inner portion of an upper surface of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B), the inner perimeter of the cover adapted to disposed around the center of the substrate support (substrate holder 204, Fig. 2B; substrate holder 303, Fig. 3); and an outer perimeter of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B) greater than the inner perimeter of the gas confiner (not labelled, Fig. 3, paragraph [0025]; shadow frame 211, Fig. 2B) and less than the outer perimeter  beyond the inner perimeter of the gas confiner) and the outer portion of the upper surface of the cover (205, Fig. 2B) is adapted to directly contact the gas confiner.


See annotated Fig. 2B of Hou below. Dashed vertical lines indicate demarcation of outer and inner surfaces with respect to the cover.

    PNG
    media_image2.png
    488
    870
    media_image2.png
    Greyscale

Regarding claim 11, Hou further teaches a process chamber (comprising plasma chamber 203, Fig. 2A and 2B, paragraph [0015]) including a substrate support (comprising substrate holder 204, Fig. 2A and 2B).
Regarding claim 1 and 11, Hou does not explicitly teach the following:
A base having: a lower surface adapted to be supported on a substrate support;
an inner upper surface and an inner side surface; and an outer upper surface adapted to support the gas confiner and adapted to directly contact a lowermost 
the cover is supported at an outer lower surface by the inner upper surface and the inner side surface of the base.
Regarding claim 11, Hou does not explicitly teach a diffuser and that the substrate support is positioned opposite the diffuser. 
However, with regards to claims 1 and 11, Daugherty further teaches a gas confiner assembly (comprising 608, 614, 612, Fig. 6, col 10 line 4-46) comprising a base (comprising dielectric filler 614, Fig. 6, col 10 line 16) having a lower surface adapted to be supported on a substrate support (comprising electrostatic chuck 604, Fig. 6) an inner upper surface and an inner side surface; an outer upper surface(see annotated Fig. 6 above) adapted to support the gas confiner (comprising 608, Fig. 6) and adapted to directly contact a lowermost surface of the gas confiner (comprising 608, Fig. 6); a cover (comprising 612, Fig. 6) having an outer lower surface (see annotated Fig. 6 below) adapted to be supported by the inner upper surface and the inner side surface of the base (comprising 614, Fig. 6); and the outer upper surface of the base (614, Fig. 6) is adapted to support the gas confiner (608, Fig. 6) and directly contact the gas confiner (as understood from Fig. 6);). Daugherty further teaches that such a configuration would enable more uniform etch rates and provide improved protection of the substrate support (604, Fig. 6)(col 10 line 37-46).



    PNG
    media_image3.png
    545
    780
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a base having a lower surface adapted to be supported on a substrate support, an outer upper surface adapted to support the gas confiner and adapted to directly contact a lowermost surface of the gas confiner,  and configuring the base such that the inner upper surface and the inner side surface supports an outer lower surface of the cover in view of teachings of Daugherty in the apparatus of Hou as a known suitable alternative configuration of a gas confiner assembly which would enable suitable support of a cover and further enable improved protection of the substrate support and improved process uniformity (Daugherty: col 10 line 37-46).
Further with regards to claim 11, Daugherty teaches a diffuser (comprising showerhead 210, Fig. 2) and a substrate support (comprising chuck 204, Fig. 2) positioned opposite the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffuser and to position the diffuser opposite the substrate support in view of teachings of Daugherty in the apparatus of Hou to enable diffusing/introducing gas uniformly into the processing chamber to process the substrate placed on the substrate support.
Regarding claim 6 and 13, Hou in view of Daugherty as applied to claim 1 above do not explicitly teach that the gas confiner has an inner edge and the substrate has an outer edge, and the distance from the inner edge to the outer edge is configured to be between 1 mm and 5 mm.
However, Hou further teaches the gas confiner (shadow frame 211, Fig. 2B; Hou) has an inner edge and the substrate has an outer edge, and the distance (217, Fig. 2B; Hou) from the inner edge to the outer edge is configured to be 5 mm (paragraph [0023]; Hou) to reduce the likelihood of contact between the substrate and the gas confiner (shadow frame 211) and that the distance can be made smaller or larger (paragraph [0023]; Hou).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance from the inner edge of the gas confiner to the outer edge of the substrate in view of teachings of Hou in the apparatus of Hou in view of Daugherty to reduce the likelihood of contact between the substrate and the gas confiner (Hou: paragraph [0023]).
Furthermore, regarding claim limitation “the substrate has an outer edge," the courts have ruled the following: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 8 and 15, Hou in view of Daugherty teach all of the limitations of claims 1 above and Hou further teaches that the cover (Hou: cover frame 205, Fig. 2B) is .
Claim 5, 10, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hou et al. (US 2005/0266174 A1 hereinafter “Hou”) in view Daugherty et al. (US 6,344,105 B1 hereinafter “Daugherty”) as applied to claims 1, 6, 8, 11, 13, 15 above  and further in view of Scheible et al. (US 2007/0102286 A1 hereinafter “Scheible”).
Regarding claim 5 and 20, Hou in view of Daugherty teach all of the limitations of claim 1 as applied above including a base (Daugherty: 614, Fig. 6).
Hou in view of Daugherty as applied above does not explicitly teach that the base comprises aluminum oxide.
However, Daugherty teaches that the base (614, Fig. 6) comprises a dielectric material such as a ceramic (col 10 line 25-26).
Additionally, Scheible teaches a gas confiner assembly (comprising ring assembly 202 including a deposition ring 208 and cover ring 212, Fig. 1, paragraph [0025]) comprising of a base (comprising deposition ring 208, Fig. 1, paragraph [0025]) configured to support a gas confiner (comprising deposition ring 208, Fig. 1, paragraph [0027])  wherein the base (comprising deposition ring 208, Fig. 1) comprises aluminum oxide which is resistant to erosion by the plasma processing (paragraph [0026], [0028], paragraph [0034]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a base of the gas confiner assembly comprising of aluminum oxide 
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 10 and 12, Hou in view of Daugherty as applied above do not explicitly teach that the gas confiner comprises aluminum oxide.
However, Hou teaches that the gas confiner (shadow frame 211, Fig. 2) comprises a ceramic (paragraph [0021]).
Further, Scheible teaches a ring assembly 202 comprising of a ceramic such as aluminum oxide because it can resist erosion by the plasma processing (paragraph [0028]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gas confiner comprising of aluminum oxide in view of teachings of Scheible in the apparatus Hou in view of Daugherty because aluminum oxide can resist erosion by plasma processing as taught by Scheible (paragraph [0028]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 7  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2005/0266174 A1 hereinafter “Hou”) in view of Daugherty et al.  (US 6,344,105 B1 hereinafter “Daugherty”) as applied to claims 1, 6, 8, 11, 13, 15 above and further in view of Fodor et al. (US 7,024,105 B2 hereinafter “Fodor”). 
Regarding claim 7 and 14, Hou in view of Daugherty teach all of the limitations of claim 1 and 11 as applied respectively above do not explicitly teach the gas confiner has a thickness between about 1 mm and about 9 mm.
However, Fodor teaches a gas confiner (annular ring 134, Fig 2A and 2B) configured to be disposed around a substrate (col 4 lines 41-48, Fig. 2A and 2B) wherein the gas confiner (annular ring 134) has a thickness (height 220) between about 0.7 mm to 7 mm (Fig. 2B, col 5 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gas confiner that has a thickness between about 1 mm and about 9 mm in view of teachings of Fodor in the apparatus of Hou in view of Daugherty as a known alternative configuration for a gas confiner.
Claim 19, 21, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2005/0266174 A1 hereinafter “Hou”) in view of Daugherty et al. (US 6,344,105 B1 hereinafter “Daugherty”) as applied to claims 1, 6, 8, 11, 13, 15 above and further in view of Liu et al. (US 2011/0304086 A1 hereinafter “Liu). 
Regarding claims 21 and 24, Hou in view of Daugherty as applied above teach all of the limitations of claims 1 and 11 respectively.


Hou further teaches the cover comprising four plates (Fig. 5, paragraph [0027]) wherein each plate (of the cover) has two opposite sides and two opposite ends, each side adjacent to the two opposite ends (see annotated Fig. 5 of Hou et al. below.)

    PNG
    media_image4.png
    601
    779
    media_image4.png
    Greyscale


Hou in view of Daugherty as applied above does not explicitly teach wherein a first end of a first plate is coupled to a first side of a second plate, the first side of the second plate being adjacent to a first end of the second plate and a second end of the second plate is coupled to a first side of a third plate. 
However, Liu teaches a gas confiner assembly (shadow frame, abstract, Fig. 6a, paragraph [0039]) comprising of four plates (frame component 542, Fig. 5) wherein a first end 


    PNG
    media_image5.png
    636
    780
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover wherein each plate (of the cover) has two opposite sides and two opposite ends, each side adjacent to the two opposite ends, and wherein a first end of a first plate is coupled to a first side of a second plate, the first side of the second plate being adjacent to a first end of the second plate and a second end of the second plate is coupled to a 
Regarding claim 19 and 23, Hou in view of Daugherty and Liu teach all of the limitations of claim 24 and claim 21 respectively as applied above and Hou further teaches that the plates (of the cover) comprise a ceramic material (Hou et al.; cover frame 511 comprising pieces 513-519, Fig. 5, paragraph [0027]).
Claim 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2005/0266174 A1 hereinafter “Hou”) in view of Daugherty et al. (US 6,344,105 B1 hereinafter “Daugherty”) and Liu et al. (US 2011/0304086 A1 hereinafter “Liu) as applied above to claims 21, 23 and further in view of Tiner et al. (US 2010/0122655 A1 hereinafter “Tiner”).
Regarding claims 22, Hou in view of Daugherty and Liu teach all of the limitations of claim 21 and 24 as applied above including a cover comprising four plates (Hou: pieces 513-519; Fig. 5 and paragraph [0027]) the first end of the first plate is coupled to the first side of the second plate (see annotated Fig. 6A of Liu above).
Hou in view of Daugherty and Liu as applied above do not explicitly teach that the plates are coupled by a slotted locating pin and a fixed screw.
However, Hou further teaches slotted locating pin (comprising pins 311, grooves or slots 521, 305, 309; Fig. 3 and 5 paragraph [0025]-[0027]) located on the cover (cover frame 511, Fig. 5) to limit the movement of the cover frame due to thermal expansion and or thermal mismatch between various components (paragraph [0025]). Hou et al. further teach that a multi-piece 
Further, Tiner teaches a gas confiner assembly comprising a fastening mechanism such as a screw (paragraph [0052]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a slotted locating pin (Hou: groove or slots 521, 305, 309, Fig. 3 and 5, paragraph [0025]-[0027], [0029]) and a fixed screw (Tiner: paragraph [0052]) in view of teachings of Hou and Tiner in the apparatus of Hou in view of Daugherty and Liu as a suitable means to couple cover frame parts to limit movement of the cover frame on the substrate holder due to thermal expansion and or thermal mismatch between various components (Hou: paragraph [0025]).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2005/0266174 A1 hereinafter “Hou”) in view of Daugherty et al. (US 6,344,105 B1 hereinafter “Daugherty”) in view of Liu et al. (US 2011/0304086 A1 hereinafter “Liu).
Regarding claim 26, Hou teaches a gas confiner assembly (apparatus 301 paragraph [0025], Fig. 3; apparatus 210, paragraph [0020], Fig. 2B) for a substrate support (comprising substrate holder 204, Fig. 2A and 2B; substrate holder 303, Fig. 3;) in a processing chamber (comprising plasma chamber 203, Fig. 2A) comprising:
a gas confiner (not labelled, Fig. 3, claim 15, paragraph [0025]; shadow frame 211, Fig. 2B, claim 15, paragraph [0020]) having an inner perimeter and an outer perimeter adapted to 
a cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B) having: 
an outer lower surface (see annotated Fig. 2B of Hou below);
an inner lower surface adapted to be supported by a substrate support (substrate holder 204, Fig. 2B; substrate holder 303, Fig. 3);
 an inner perimeter of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B ) is less than an outer perimeter of a substrate  (105, Fig. 2B and 3) to be processed such that a substrate support area is defined over an inner portion of an upper surface of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B), the inner perimeter of the cover adapted to disposed around the center of the substrate support (substrate holder 204, Fig. 2B; substrate holder 303, Fig. 3); and
an outer perimeter of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B) greater than the inner perimeter of the gas confiner (not labelled, Fig. 3, paragraph [0025]; shadow frame 211, Fig. 2B) and less than the outer perimeter of the gas confiner (not labelled, Fig. 3, paragraph [0025]; shadow frame 211, Fig. 2B) such that an outer portion of the upper surface of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B ) supports the gas confiner(not labelled, Fig. 3, paragraph [0025]; shadow frame 211, Fig. 2B), the outer perimeter of the cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B) adapted to be disposed around the center of the substrate support (substrate holder 204, Fig. 2B; substrate holder 303, Fig. 3), the cover (205, Fig. 2B) is disposed extending in a direction toward the center of the substrate support and beyond the inner perimeter of the gas confiner (as understood in annotated Fig. 2B below, the cover 205 extends both inward toward the substrate support and beyond the inner perimeter of the gas confiner and also extends outward 

    PNG
    media_image6.png
    488
    870
    media_image6.png
    Greyscale
See annotated Fig. 2B of Hou below. Dashed vertical lines indicate demarcation of outer and inner surfaces with respect to the cover

Regarding claim 26, Hou does not explicitly teach the following:
A base having: a lower surface adapted to be supported on a substrate support;
an inner upper surface and an inner side surface; and an outer upper surface adapted to support the gas confiner and adapted to directly contact a lowermost surface of the gas confiner, and the outer upper surface of the base is adapted to support the gas confiner and directly contact the gas confiner;
the cover is supported at an outer lower surface by the inner upper surface and the inner side surface of the base.
However, Daugherty further teaches a gas confiner assembly (comprising 608, 614, 612, Fig. 6, col 10 line 4-46) comprising a base (comprising dielectric filler 614, Fig. 6, col 10 line 16) 


    PNG
    media_image7.png
    545
    780
    media_image7.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a base having a lower surface adapted to be supported on a substrate support, an outer upper surface adapted to support the gas confiner and adapted to directly contact a lowermost surface of the gas confiner,  and configuring the base such that the inner upper surface and the inner side surface supports an outer lower surface of the cover in view of teachings of Daugherty in the apparatus of Hou as a known suitable alternative configuration of a gas confiner assembly which would enable suitable support of a cover and further enable improved protection of the substrate support and improved process uniformity (Daugherty: col 10 line 37-46).
Hou in view of Daugherty as applied above does not explicitly teach wherein a first end of a first plate is coupled to a first side of a second plate, the first side of the second plate being 
Hou further teaches the cover comprising four plates (Fig. 5, paragraph [0027]) wherein each plate (of the cover) has two opposite sides and two opposite ends, each side adjacent to the two opposite ends (see annotated Fig. 5 of Hou et al. above with respect to claim 21 rejections).
Additionally, Liu teaches a gas confiner assembly (shadow frame, abstract, Fig. 6a, paragraph [0039]) comprising of four plates (frame component 542, Fig. 5) wherein a first end of a first plate is coupled to a first side of a second plate, the first side of the second plate being adjacent to a first end of the second plate and a second end of the second plate is coupled to a first side of a third plate (paragraph [0039])(see annotated Fig. 5 of Liu above with respect to claim 21 rejection).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover wherein each plate (of the cover) has two opposite sides and two opposite ends, each side adjacent to the two opposite ends, and wherein a first end of a first plate is coupled to a first side of a second plate, the first side of the second plate being adjacent to a first end of the second plate and a second end of the second plate is coupled to a first side of a third plate in view of teachings of Liu in the apparatus of Hou in view of Daugherty as a known suitable alternative construction configuration of a cover plate.

(2) Response to Argument
Appellant’s arguments filed 01 February 2021 have been fully considered but they are not found persuasive.
Claim Rejections - 35 USC § 112
Appellant argues (appeal brief page 7) regarding claims 1, 11, 26 (and depending claims 5-8, 10,12-15, and 19-25) rejection under 35 USC § 112 that the recitation of “a portion of the cover is adapted to be disposed around the inner perimeter of the gas confiner” is definite 
Examiner notes that Appellant appears to be referring to paragraph [0028] of the original Specification and paragraph [0030] of the PGPUB. Furthermore, the recitation from paragraph [0028] of the original specification only describes that the gas confiner 135 is on both the cover 133 and base 131 and does not recite “a portion of the cover.” The original Specification does not recite “portion of the cover” anywhere. The cover is clearly shown in Fig. 4 as being partly under the gas confiner 135 and partly under the substrate 140, but the claim requires “a portion of the cover is adapted to be disposed around the inner perimeter of the gas confiner” and it is unclear as to what portion of the cover is being referred to in this claim limitation. Furthermore, Merriam-Webster dictionary defines “around” as “in a circle, or in circumference; in, along, or through a circuit; on all or various sides; in close from all sides to as to surround.” As shown in Fig. 4, cover 133 is disposed below the gas confiner and is not understood to be surrounding or “around” the inner perimeter of the gas confiner.
Claim Rejections - 35 USC § 103
Appellant argues (appeal brief page 10) regarding independent claims 1 and 11 that Hou is silent regarding a cover having an outer lower surface adapted to be supported by the inner upper surface and inner side surface of the base, an inner lower surface adapted to be supported by a substrate support and adapted to directly contact the substrate support; and an outer perimeter of the cover that is greater than the inner perimeter of the gas confiner and that is less than the outer perimeter of the gas confiner such that an outer portion of the upper surface of the cover and the outer upper surface of the base are adapted to support the gas confiner and are adapted to directly contact the gas confiner.
Examiner responds to applicant's arguments against the references (Hou) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Hou teaches a cover (comprising cover frame 307, Fig. 3; cover frame 205, Fig. 2B) having an outer lower surface and an inner lower surface adapted to be supported by a substrate support and adapted to directly contact the substrate support; and an outer perimeter of the cover that is greater than an inner perimeter of the gas confiner and that is less than the outer perimeter of the gas confiner such that an outer portion of the upper surface of the cover is adapted to support the gas confiner to directly contact the gas confiner, as discussed in detail above in claims rejections. See also annotated Fig. 2B of Hou above on page 6 and 18. Hou does not explicitly teach a base having: a lower surface adapted to be supported on a substrate support; an inner upper surface and an inner side surface; and an outer upper surface adapted to support the gas confiner and adapted to directly contact a lowermost surface of the gas confiner, and the outer upper surface of the base is adapted to support the gas confiner and directly contact the gas confiner; the cover is supported at an outer lower surface by the inner upper surface and the inner side surface of the base. However, Daugherty further teaches a gas confiner assembly (comprising 608, 614, 612, Fig. 6, col 10 line 4-46) comprising a base (comprising dielectric filler 614, Fig. 6, col 10 line 16) as recited in claims 1, 11, 26, as discussed in detail above in the claims rejections. Daugherty further teaches that such a configuration would enable more uniform etch rates and provide improved protection of the substrate support (604, Fig. 6)(col 10 line 37-46). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a base as taught by Daugherty as a suitable alternative configuration of a gas confiner assembly which would enable suitable support of a cover and further enable improved protection of the substrate support and improved process uniformity (Daugherty: col 10 line 37-46).
Appellant argues (appeal brief page 11) regarding independent claims 1 and 11 Daugherty fails to disclose a cover having an outer lower surface adapted to be supported by an upper surface and the inner side surface of the base, an inner lower surface adapted to be 
Examiner responds, that Daugherty does teach these features (see annotated Fig. 6 of Daugherty in claims rejections above), however Daugherty was cited to teach a base as required by the claims and not a cover. The cover is already taught by Hou (see annotated Fig. 2B of Hou above in claims rejections). Daugherty teaches that providing a base (614, Fig. 6) would provide added protection of the chuck (col 10 45-46). It would be obvious to provide a base as taught by Daugherty as a suitable alternative configuration of a gas confiner assembly which would enable suitable support of a cover and further enable improved protection of the substrate support and improved process uniformity (Daugherty: col 10 line 37-46).
Appellant argues (appeal brief page 11-13) regarding independent claims 1 and 11 that advantages provided by Daugherty is not needed by and not relevant to Hou. One of ordinary skill in the art would not consider an arrangement of the inner RF coupled edge ring 608, the RF coupler 612, and the dielectric filler 614 a known suitable alternative configuration of a gas confiner assembly which would enable suitable support of a cover and further enable improved protection of the substrate support and improved process uniformity as alleged by the Examiner. One or ordinary skill in the art would not arrive at an arrangement with a cover having an outer lower surface adapted to be supported by the inner upper surface and the inner side surface of the base and an inner lower surface adapted to be supported by a substrate support and adapted to directly contact the substrate support.
Examiner responds that Hou teaches (paragraph [0015]) that the "cover frame 205 contacts of adjoins on or more surfaces of the substrate holder 204 thereby preventing portions of the one or more surface of the substrate holder 204 from contacting a plasm introduced in the 
Appellant argues (appeal brief page 16-17) regarding independent claim 26,that Liu fails to cure the deficiencies of Hou and Daugherty  and therefor Hou Daugherty, and Liu, alone or in combination do not reach show, suggest, or otherwise render obvious “a cover having an outer lower surface adapted to be supported by the inner upper surface and the inner side surface of the base; an inner lower surface adapted to be supported by a substrate support and adapted to directly contact the substrate support; ... and an outer perimeter of the cover that is
greater than the inner perimeter of the gas confiner and that is less than the outer perimeter of the gas confiner such that an outer portion of the upper surface of the cover and the outer upper surface of the base are adapted to support the gas confiner and are adapted to directly contact the gas confiner," as recited in claim 26
Examiner responds regarding independent claim 26, that teachings of Hou and Daugherty has already been addressed above in response to Appellant’s arguments appeal brief pages 10, 11, 11-13. Liu teaches a gas confiner assembly (shadow frame, abstract, Fig. 6a, paragraph [0039]) comprising of four plates (frame component 542, Fig. 5) wherein a first end of a first plate is coupled to a first side of a second plate, the first side of the second plate being adjacent to a first end of the second plate and a second end of the second plate is coupled to a first side of a third plate (paragraph [0039])(see annotated Fig. 5 of Liu above with respect to claim 21 rejection). It would be obvious to one of ordinary skill in the art before the effective 
Appellant argues (appeal brief page 18-19) by modifying Hou with Daugherty, Hou would not be able to keep the cover frame 205 and the shadow frame 211 at a neutral or floating potential and the shadow frame would not be able to regulate the flow of and guide one or more gases. Also, with Daugherty directed to RF coupling as opposed to neutral or floating cover frame 205 and the shadow frame 211, one of ordinary skill in the art would not arrive at an arrangement with an outer perimeter of the cover that is greater than the inner perimeter of the gas confiner and that is less than the outer perimeter of the gas confiner such that an outer portion of the upper surface of the cover and the outer upper surface of the base are adapted to support the gas confiner and are adapted to directly contact the gas confiner. Daugherty provides no evidence regarding such arrangement alleged by the Examiner.
Examiner responds and clarifies combination of Hou and Daugherty. Hou already teaches a cover (205, Fig. 2B; see also annotated Fig. 2B of Hou in the above claims rejections on page 6 and 18) as required by claim 1, 11, 26 but does not explicitly teach a base. Daugherty teaches a base (dielectric filler 614, Fig. 6) which has the same shape configuration as that of the instant invention (i.e. meeting claim limitations "lower surface adapted to be supported on a substrate support; an inner upper surface and an inner side surface; and an outer upper surface adapted to support the gas confiner and adapted to directly contact a lower most surface of the gas confiner") and is configured to support an outer lower surface of a  cover (Daugherty: 612, Fig. 6) by the inner upper surface and inner side surface of the base (i.e. meeting claim 1 line 11-12). Though Daugherty teaches that the gas confiner assembly as a whole can extend the RF 
Appellant argues (appeal brief page 21) regarding independent claims 1 and 11, a person of ordinary skill in the art would not modify Hou with Daugherty as one of ordinary skill in the art would have no reason to include the not needed and irrelevant advantage of the secondary reference. A person of ordinary skill in the art would not modify Hou with Daugherty to RF couple the cover frame 205 and the shadow frame 211 because the advantage and purpose of Daugherty to extend the RF coupled region cannot by realized by Hou, thus modifying Hou in view of Daugherty is unreasonable.
Examiner respectfully disagrees. Though Daugherty teaches that the gas confiner assembly as a whole can extend the RF coupled region, Daugherty more specifically teaches that that "overlapping the gaps that may be present in the system, dielectric fillers 614 and 616 can provide even better protection for the chuck" (col 10 line 44-46) wherein 614 reads on the "base" of the instant invention. Further, Hou teaches (paragraph [0015]) that the "cover frame 205 contacts of adjoins on or more surfaces of the substrate holder 204 thereby preventing portions of the one or more surface of the substrate holder 204 from contacting a plasma introduced in the plasma chamber 203 during plasma processing." In other words, Hou teaches that the cover 205 has a function of protecting the substrate support (substrate holder 204) from plasma.  It would be obvious to provide a base as taught by Daugherty and configure the base to support the 
Appellant argues (appeal brief page 21-22) regarding independent claims 1 and 11, that the combination of Hou and Daugherty is an exercise of impermissible hindsight using the present claims as a map. The examiner has not established that Hou needs further improvement to enable suitable support of a cover and further enable improved protection of the substrate support and improved process uniformity and the Examiner has not established that Daugherty is a known suitable alternative configuration of a gas confiner assembly. 
Examiner responds to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the motivation to combine need not come from the base reference. Daugherty provides motivation of overlapping gaps in the system (col 10 44-46) using the dielectric filler 614 (which reads on the base of the instant invention). 
Appellant argues (appeal brief page 22) that Daugherty fails to disclose a cover as claimed.
Examiner responds, Daugherty is not cited to teach a cover. Daugherty is cited to teach a base, as discussed above in claims rejections and addressed again in Response to arguments in 
Additionally, in view of above remarks regarding independent claims 1, 11, 26, it would also be obvious to reject dependent claims 5-8, 10, 12-15, and 19-25 over additionally cited references Scheible, Fodor and Liu, as also detailed in the Office Action.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAUREEN CHAN/              Examiner, Art Unit 1716         
                                                                                                                                                                                 Conferees:

/PARVIZ HASSANZADEH/              Supervisory Patent Examiner, Art Unit 1716   

/CHRISTINE S TIERNEY/              Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.